DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
4.	The abstract of the disclosure is objected to because the abstract uses the phrase “the present disclosure describes”.  Correction is required.  See MPEP § 608.01(b).
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan (20170336056).
Fan shows a lamp comprising a lamp body (1, 2), and a connecting rod assembly (3), wherein the lamp body is disposed with a first connecting member (31, 33) and a second connecting member (figure 7B, the second connecting member is where reference numeral 3 is pointing), the connecting rod assembly is connected to the first connecting member (figures 1, 4) to define a first use state (figure 7B), the connecting rod assembly is connected to the second connecting member (figures 1, 2, 3, 5) to define a second use state (figure 5), the connecting rod assembly comprises at least three connecting rods (341, 342), when the lamp is in the first use state (figure 7B), one of the at least three connecting rods or at least two connecting rods of the at least three connecting rods which are connected successively in an axial direction defines a lifting rod (figure 7B), and a first end of the lifting rod is connected to the first connecting member (first end of one of the at least three connecting rods 342 connected to the first connecting member 31 through the element where reference numeral 3 is pointing, figure 6), and when the lamp is in the second use state, first ends of the at least three connecting rods (341) are connected to the second connecting member (figure 5, 7B), and second ends of the at least three connecting rods are spaced apart from each other to define a placing plane (figure 5) within which a vertical projection of a center of gravity of the lamp body is located (figure 5).
With regards to claim 8, wherein the second connecting member is configured to be detachably connected to the lamp body (figure 5, note the second connecting member where reference numeral 3 is pointing is detachably connected to the lamp body where reference numeral 1, 2 is pointing).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Lee (20070252067).
Fan discloses the invention substantially as claimed with the exception of disclosing each of the first ends of the at least three connecting rods comprising a fixed member, each of the second ends of the at least three connecting rods comprising a first fixed fitting member, and the fixed member of one of the at least two connecting rods of the at least three connecting rods is correspondingly connected to the first fixed fitting member of the at least two connecting rods of the at least three connecting rods.
Lee teaches each of the first ends of the at least three connecting rods (10, 11, 12) comprising a fixed member (20), each of the second ends of the at least three connecting rods comprising a first fixed fitting member (25), and the fixed member of one of the at least two connecting rods of the at least three connecting rods is correspondingly connected to the first fixed fitting member of the at least two connecting rods of the at least three connecting rods (figure 2A).
It would have been obvious to one skilled in the art to comprise each of the first ends of the at least three connecting rods of Fan with fixed member, each of the second ends of the at least three connecting rods of Fan with fixed fitting member, as taught by Lee, such that the fixed member is correspondingly connected to the fixed fitting member to facilitating and securing the connection between the connecting rods.
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Paniaguas et al. (5091833).
Fan discloses the invention substantially as claimed including the lamp body comprising a lamp housing and a light-emitting assembly disposed in the lamp housing with the exception of disclosing that the lamp housing comprises a shade housing facing upward and a light transmissive housing facing downward, the shade housing comprises a connecting hole, the lamp body comprises a light transmissive decoration, which is connected to the connecting hole, and the light-emitting assembly is configured to emit a light ray for illuminating the light transmissive decoration through the connecting hole.
Paniaguas et al. teach the lamp housing comprising a shade housing (14) facing upward and a light transmissive housing (18) facing downward, the shade housing comprising a connecting hole (62), the lamp body comprising a light transmissive decoration (figure 5, the light transmissive decoration where reference numeral 60 is pointing), which is connected to the connecting hole, and the light-emitting assembly (50) configured to emit a light ray for illuminating the light transmissive decoration through the connecting hole.
It would have been obvious to one skilled in the art to comprise the lamp housing of Fan with a shade housing facing upward and a light transmissive housing facing downward, the shade housing comprising a connecting hole, the lamp body comprising a light transmissive decoration, which is connected to the connecting hole, and the light-emitting assembly configured to emit a light ray for illuminating the light transmissive decoration through the connecting hole, as taught by Paniaguas et al., for providing a decorative lamp appearance.
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Marfisi (2629044).
Fan discloses the invention substantially as claimed with the exception of disclosing that the lamp body comprises a lamp housing and a light-emitting assembly disposed in the lamp housing, and the lamp housing comprises a first light transmissive housing and a second light transmissive housing disposed on the first light transmissive housing.
Marfisi teaches the lamp body comprising the lamp housing having a first light transmissive housing (11) and a second light transmissive housing (10) disposed on the first light transmissive housing.
It would have been obvious to one skilled in the art to comprise the lamp body of Fan with a lamp housing having a first light transmissive housing and a second light transmissive housing disposed on the first light transmissive housing, as taught by Marfisi, for enhancing the lighting effects of the lamp.
12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Lee, as applied to claim 2 above, and further in view of Paniaguas et al.
Fan as modified by Lee discloses the invention substantially as claimed including the lamp body comprising a lamp housing and a light-emitting assembly disposed in the lamp housing with the exception of disclosing that the lamp housing comprises a shade housing facing upward and a light transmissive housing facing downward, the shade housing comprises a connecting hole, the lamp body comprises a light transmissive decoration, which is connected to the connecting hole, and the light-emitting assembly is configured to emit a light ray for illuminating the light transmissive decoration through the connecting hole.
Paniaguas et al. teach the lamp housing comprising a shade housing (14) facing upward and a light transmissive housing (18) facing downward, the shade housing comprising a connecting hole (62), the lamp body comprising a light transmissive decoration (figure 5, the light transmissive decoration where reference numeral 60 is pointing), which is connected to the connecting hole, and the light-emitting assembly (50) configured to emit a light ray for illuminating the light transmissive decoration through the connecting hole.
It would have been obvious to one skilled in the art to comprise the lamp housing of Fan with a shade housing facing upward and a light transmissive housing facing downward, the shade housing comprising a connecting hole, the lamp body comprising a light transmissive decoration, which is connected to the connecting hole, and the light-emitting assembly configured to emit a light ray for illuminating the light transmissive decoration through the connecting hole, as taught by Paniaguas et al., for providing a decorative lamp appearance.
13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Lee, as applied to claim 2 above, and further in view of Marfisi.
Fan as modified by Lee discloses the invention substantially as claimed with the exception of disclosing that the lamp body comprises a lamp housing and a light-emitting assembly disposed in the lamp housing, and the lamp housing comprises a first light transmissive housing and a second light transmissive housing disposed on the first light transmissive housing.
Marfisi teaches the lamp body comprising the lamp housing having a first light transmissive housing (11) and a second light transmissive housing (10) disposed on the first light transmissive housing.
It would have been obvious to one skilled in the art to comprise the lamp body of Fan with a lamp housing having a first light transmissive housing and a second light transmissive housing disposed on the first light transmissive housing, as taught by Marfisi, for enhancing the lighting effects of the lamp.
14.	Claims 3 to 7 and 13 to 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 contains allowable subject matter including the second connecting member comprising at least three second fixed fitting members, and when the lamp is in the second use state, the fixed members of the at least three connecting rods are correspondingly connected to the at least three second fixed fitting members in combination with all other features claimed in claims 2 and 1.
Claim 7 contains allowable subject matter including the first end of the lifting rod disposed with a first carabiner, the first connecting member comprising a connecting ring, a wire loop, and a second carabiner, the connecting ring fixedly connected to the lamp body, the second carabiner configured to be respectively buckled to the connecting ring and the wire loop, and
the first carabiner configured to be buckled to the wire loop in combination with all other features as claimed in claim 1.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
King is cited to show a lamp body (16), a connecting rod assembly (figures 1, 5), wherein the lamp body is disposed with a first connecting member (20) and a second connecting member (figure 5), the connecting rod assembly is connected to the first connecting member (figure 1) to define a first use state (figure 1), the connecting rod assembly is connected to the second connecting member (figure 5) to define a second use state (figure 5), the connecting rod assembly comprises at least three connecting rods (14a, 14b, 50, 52, 54), when the lamp is in the first use state (figure 1), one of the at least three connecting rods or at least two connecting rods of the at least three connecting rods which are connected successively in an axial direction defines an elongated rod (figure 1), and when the lamp is in the second use state, first ends of the at least three connecting rods (50, 52, 54) are connected to the second connecting member (figure 5), and second ends of the at least three connecting rods are spaced apart from each other to define a placing plane (figure 5) within which a vertical projection of a center of gravity of the lamp body is located (figure 5).  Thaxton is cited to show a lamp body (26), a connecting rod assembly (42), wherein the lamp body is disposed with a first connecting member (6) and a second connecting member (36), the connecting rod assembly is connected to the first connecting member to define a first use state (figure 2), the connecting rod assembly is connected to the second connecting member to define a second use state (figure 1), the connecting rod assembly comprises at least three connecting rods (42), when the lamp is in the first use state (figure 1), one of the at least three connecting rods or at least two connecting rods of the at least three connecting rods which are connected successively in an axial direction defines an elongated rod (figure 1), and when the lamp is in the second use state, first ends of the at least three connecting rods (50, 52, 54) are connected to the second connecting member (figure 5), and second ends of the at least three connecting rods are spaced apart from each other to define a placing plane (figure 1) within which a vertical projection of a center of gravity of the lamp body is located (figure 1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875